Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                         Status of Claims
This is in response to applicant’s filing date of August 31, 2020. Claims 1-21 are currently pending.                                                                  
                                                                          Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                  Claim Rejections -- 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Pedersen et al (US-20200293065-A1)(“Pedersen”).
As per claim 1, Pedersen discloses a computer-implement method, executed on a computing device (Abstract and Para. [0028].), comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles (Pedersen at Para. [0025]: “group autonomous vehicles based on various criteria such as their level of urgency or shared characteristics.”);
assigning responsibility for each of the level-assigned autonomous vehicles to one of a plurality of vehicle monitors (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 2, Pedersen discloses a  computer-implement method  wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 3, Pedersen discloses a  computer-implement method   further comprising: if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”) .
As per claim 4, Pedersen discloses a  computer-implement method   wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.)
As per claim 5, Pedersen discloses a  computer-implement method,   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 7, Pedersen discloses a  computer-implement method,   wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).
As per claim 8, Pedersen discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (Pedersen at Abstract, Figure 12, and Paras. [0028]-[0029].) comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles (Pedersen at Para. [0025]: “group autonomous vehicles based on various criteria such as their level of urgency or shared characteristics.”);
assigning responsibility for each of the level-assigned autonomous vehicles to one of a plurality of vehicle monitors (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 9, Pedersen discloses a  computer program product wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 10, Pedersen discloses a  computer program product  further comprising:
if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”).
As per claim 11, Pedersen discloses a  computer program product  wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.).
As per claim 12, Pedersen discloses a  computer program product  wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 14, Pedersen discloses a  computer program product  wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).
As per claim 15, Pedersen discloses a computing system including a processor and memory configured to perform operations (Pedersen Figure 12 and Paras. [0028]-[0029].) comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles (Pedersen at Para. [0025]: “group autonomous vehicles based on various criteria such as their level of urgency or shared characteristics.”);
assigning responsibility for each of the level-assigned autonomous vehicles to one of a plurality of vehicle monitors (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 16, Pedersen discloses a computing system wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 17, Pedersen discloses a computing system further comprising:
if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”).
As per claim 18, Pedersen discloses a computing system wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.).
As per claim 19, Pedersen discloses a computing system wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 21, Pedersen discloses a computing system wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).

                                                Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  as applied to claim 1 above, and further in view of DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 6, Pedersen discloses a  computer-implement method.  Pedersen does not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computer-implement method of Pedersen by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  as applied to claim 8 above, and further in view of DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 13, Pedersen discloses a  computer program product.   Pedersen does not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computer program product of Pedersen by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen  as applied to claim 15 above, and further in view of DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 20, Pedersen discloses a computing system. Pedersen does not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computing system of Pedersen by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pedersen et al (US-20190294159-A1) discloses an interface to better provide support to a plurality of autonomous vehicles that includes an enhanced way of generating indicators on a remote operator interface, so that the vehicles can be arranged according to their priority level (e.g. the urgency with which assistance is requested by a vehicle) or other aggregated data and factors. See Abstract and Figures 8-10.
James D. Brooks (US-20180356814-A1) discloses an assignment system and method to determine time-variable risk profiles for separate vehicle systems that are remotely controlled by operators located off-board the vehicle systems. See Abstract and Figures 4-7.
Magzimof et al (US-20200062267-A1) discloses an on-demand remote support services for vehicles and where the selection of available operators capable of fulfilling the request is selected  based on environmental conditions, historical data, and/or parameters of the request. See Abstract and Figure 6.
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661